Citation Nr: 0809555	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for emphysema, on a 
direct basis and as secondary to exposure to hazardous 
chemicals, including asbestos.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), on a direct basis and as secondary 
to exposure to hazardous chemicals, including asbestos.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1949 and June 1950 to July 1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.

In October 2007, the veteran filed a motion to advance his 
appeal on the docket.  In January 2008, the Board granted 
this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record indicates that these 
claims require additional development.

The veteran contends that he was exposed to asbestos and 
hazardous chemicals while on active duty.  He lived in 
Quonset huts in Korea that were insulated with asbestos.  
While working in air freight terminals, he was exposed to 
various dangerous chemicals that had leaked from containers.  
He did not wear any protective clothing or gear while doing 
so.  

The veteran's service personnel records are not in the claims 
file.  They are potentially relevant to the issue of exposure 
to asbestos or hazardous chemicals.  

A June 2005 private medical statement from Norman K. Imes, 
M.D., provides that he had cared for the veteran since June 
1982.  The veteran was diagnosed with obstructive lung 
disease, recurrent lung infections and chronic hypoxemia.  
Dr. Imes provided the opinion that the veteran's frequent 
exposure to asbestos while on active duty meant he 
undoubtedly had significant inhalation of asbestos and this 
was a reasonable cause for aggravation of his pulmonary 
problems.  

A December 2007 private medical report from Todd A. Krehbiel, 
M.D., provides that he had treated the veteran since June 
1999.  The veteran's most disabling condition was COPD.  Dr. 
Krehbiel provided the opinion that the veteran's exposure to 
asbestos during active duty contributed to the veteran's 
progressive pulmonary disease.  

The claims file does not contain any treatment records from 
these physicians.  Such records are potentially relevant to 
the veteran's claim.  During an October 2007 hearing before 
the undersigned Acting Veterans Law Judge, the veteran 
testified that Dr. Imes is now retired but he receives 
treatment from Dr. Michael Parker who took over Dr. Imes' 
practice.  

In addition, these private treatment reports warrant a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records and associate them 
with the claims file.

2.  After procuring any necessary 
authorization, obtain all treatment 
records from Drs. Imes, Krehbiel and 
Parker.  All available records should 
be associated with the claims folder.  
If any such reports are unavailable, 
that fact should be annotated in the 
claims folder.  

3.  Arrange for an examination to 
determine the nature, extent and etiology 
of any pulmonary conditions, including 
emphysema and COPD.  All necessary tests, 
including X-rays, should be conducted.  
In addition, the claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file 
(including the two private opinions 
referred to above), the veteran's own 
history of inservice asbestos exposure 
(including that set forth above),and the 
results of the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
pulmonary condition(s) (including 
emphysema and COPD) is(are) consistent 
with the veteran's assertions of 
inservice exposure to asbestos and 
hazardous chemicals.  Also, the examiner 
is asked to address any effect that the 
veteran's smoking history may have had on 
any of his currently diagnosed pulmonary 
disorders.  

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  

4.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for emphysema and COPD, each 
on a direct basis and as secondary to 
exposure to hazardous chemicals, 
including asbestos.  If any part of the 
decision is adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


